                               United States v. Chi Ping Patrick Ho - Chad Scheme                                                                                                                                                                         United States v. Chi Ping Patrick Ho - Chad Scheme
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Case 1:17-cr-00779-LAP Document 198-1 Filed 11/28/18 Page 1 of 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         United States v. Chi Ping Patrick Ho - Chad Scheme                                                                                                                                 United States v. Chi Ping Patrick Ho - Chad Scheme                                                              United States v. Chi Ping Patrick Ho - Chad Scheme                      United States v. Chi Ping Patrick Ho - Chad Scheme                                                                        United States v. Chi Ping Patrick Ho - Chad Scheme                      United States v. Chi Ping Patrick Ho - Chad Scheme
                                                      2014                                                                                                                                                                                                                       2014                                                                                                                                                                                                                            2014                                                                                                                                                                              2015                                                                                                            2015                                                                    2015                                                                                                                      2015                                                                    2015

          SEP                                                                                                   OCT                                                                                                                                                                                      NOV                                                                                                                                                                                                                             DEC                                                                                                                                                                           JAN                                                                                                              FEB                                             MAR                                                                                                                          APR                                                                  MAY
  9/19                9/22      9/26                 10/14         10/15           10/16           10/21                         10/22                           10/23           10/27-28                  11/3                        11/4                11/5        11/7         11/11            11/14               11/18       11/19                          11/23                11/25          11/26                                12/8                              12/9                      12/10                             12/11                               12/18                          12/20                      12/26                   1/5                                       1/12                                          1/26                     2/3               2/5                  2/6                       2/18                                               3/26               3/30                                    3/31                          4/2                                                            5/5




                                                             Zhang Ya sends HO                                            HO emails Gadio, “Please          HO emails Gadio                                                      Gadio replies to                                                HO provides a report to          HO reiterates to Gadio           HO provides a                 Gadio replies to HO’s         Second CEFC meeting                                                HO emails a CEFC employee              HO receives a revised         HO provides a report to                Gadio tells HO that                        Gadio revises CEFC’s letter to                                                                Gadio texts                                                    HO replies to      Gadio accepts CEFC’s                                  Gadio informs HO        Third CEFC meeting                                              HO and Gadio exchange                                       HO’s secretary informs
HO emails Vuk Jeremic        HO and Cheikh                                                  Gadio meets with                                                                                       HO, through his secretary,                                   Gadio meets with                                                                                                                                                                               Gadio texts HO, “We                                                                                                                                                                                                                  HO’s secretary sends                                                                    Gadio responds                                                                                                                                             HO texts Gadio regarding
                                                             draft reports.GX 10, 10-TX                                   be well assured that we           regarding CNPC’s                                                     HO’s confidential                                               CEFC Chairman on his             “our need to contact             report to CEFC                email.                        in Chad: HO and CEFC                                               regarding follow-up tasks              draft of the letter to        CEFC Chairman regarding                “this letter is not well                   President Déby, to state that CEFC                                                            HO requesting                                                  his deputy.        offer of compensation.                                that President          in Chad: HO and                                                 text messages regarding a                                   Gadio that “Dr. Ho has
an “[u]rgent request,”       Gadio meet in                                                  President Déby in                                                                                      asks Gadio to review a                                       President Déby,                                                                                                                                                                                need to see you before                                                                                                                                                                                                               Gadio a signed version                                                                  to CEFC’s offer of                                                                                                                                         a proposed “quick deal,”
                                                                                                                          remember and appreciate           settlement with the                                                  message.                                                        meeting with President           the President.”                  Chairman regarding
                                                                                                                                                                                                                                                                                                                                                                                                                  GX 55A
                                                                                                                                                                                                                                                                                                                                                                                                                               delegation, and Gadio,                                             from the trip to Chad. GX 64           President Déby, and           compensation of Gadio.                 written” and offers to                     “would like to express its sincere                                                            to speak by                                                                                                                             Déby has agreed         CEFC delegation, and                                            potential oil deal in Chad.                                 currently moved into other
asking if Jeremic            New York.                                                      Chad. GX 1013, 1014, 16                                                                                confidential email saved                                     and reports back                                                                                                                                                                               you and us leave.                                                                                                                                                                                                                    of the letter to President                                                              compensation.                      GX 106                      GX 107
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       whereby CEFC would pay
                                                                                                                          help from good friends.”          Chadian government,
                                                                                                                                                                                                                                                  GX 30
                                                                                                                                                                                                                                                                                                 Déby in Chad.                                    GX 1048
                                                                                                                                                                                                                                                                                                                                                                   Gadio’s email.                                              meet with President                                                                                       approves it to be                                                    help revise it.                            support for your development                                                                  phone.                                                                                                                                  to meet again with      Gadio, arrive in Chad                                                                                                       projects and this project
“know[s] personally             GX 1195, 1196, 201                                                                                                                                                 as a draft, and to delete                                    to HO.     GX 1038, 39                                                                                                           HO tells Gadio that                                           Honestly we are not                                                                                                     GX 79, 79-TX                                                                                                 Déby.                                                                                                 GX 104                                                                                                                                       $200 million, plus pro-                             GX 1132
                                                                                                                                                  GX 17
                                                                                                                                                            and CEFC’s relationship                                                                                                                                                                                            GX 53, 53-TX
                                                                                                                                                                                                                                                                                                                                                                                                                               Déby in Chad.                                                                                             transmitted to the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   GX 83
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         policies by making available to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           GX 94                                 GX 1097
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               CEFC.                   for meeting with                                                                                                            is in the hand of GM Zang,
President Deby of Chad                                                                                                                                                                             the draft after reading it.                                                                                 GX 44, 44-TX
                                                                                                                                                                                                                                                                                                                                                                                                 “[t]he most pertinent                                         very happy with [t]he                                                                                                                                                                                                                                                                                                                                                                                                                          GX 118                                   viding arms and discount
                                                                                            Gadio provides report                                           with CNPC.                                                                                                                                                                                                                                                                                                                                                                   President. GX 69, 69-TX, 70                                                                                     you a donation of two million US                                                                                                                                                                                                                              President Déby.                                                                                                             the decision and related
Republic” and stating                                                                                                                                                           GX 19                                  GX 1026
                                                                                                                                                                                                                                 HO asks Gadio to request                                                                                                                                        issue at this time is to
                                                                                                                                                                                                                                                                                                                                                                                                                                      GX 1059, 1059-TX, 1060
                                                                                                                                                                                                                                                                                                                                                                                                                                                               agreement between                                                                                                                                                                                                                                                                                                                                                                                                                                                                       loans to Chad, in exchange                                                                  issues of this project are
                                                                                            to HO regarding               HO emails Gadio, “CEFC                                                                                                                                                                                                                                                                                                                                           HO works on an agreement between                                            Gadio emails HO to request                                                        dollars intended for your social                                                                                                  HO’s deputy replies to
that “[t]he Company                                   HO tells Zhang Ya                                                                                                                                                          that President Déby                                               HO requests that Gadio           Gadio advises HO not to                                      arrange for a meeting                                         Sarata International                                                                                                                                           Gadio follows up with
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        GX 1124, 1125, 1125-TX, 1126   for certain oil rights.                                                                     made by GM Zang.”
                                                                                            Gadio’s meeting with          Energy Company would like                                                                                                                                                                                                                     HO emails Gadio                                                                                                    CEFC and the government of Chad;                                            “swift action” on (1) entering                                                    actions for the most vulnerable                                                                                                   Gadio.                                                                                             HO’s secretary sends
is undertaking some                                   that he wants to                                                                                                                                                           “make known to [CNPC]                                             arrange a second meeting         seek an immediate second                                     with the President in                                         Consulting [a]nd CEFC                                                                                                                                          HO about the letter to                                                Gadio sends the                                                                                      GX 104,105                                                                                                                                                     GX 1129, 134
                                                                                            President Déby.               to thank you for your kind                                                                                                                                                                                                                    to again request a                                                                                                 and HO drafts a letter to President                                         into a contract with Gadio,                                                       groups . . . .”                                                                                                                                                                                                                      Gadio information                                                                                                                                                        GX 141
very major takeovers                                  prepare certain                                                                                                                                                            that the President knows      First CEFC meeting in               with Déby on November 28         meeting with President                                       Chad as soon as feasible.”                                    because there is none                                                                                                                                          President Déby.                                      GX 92, 92-TX     signed letter to
                                                                                                                  GX 16
                                                                                                                          and effective work. . . . We                  Gadio meets with          HO emails Gadio a                                                                                                                                                     second meeting with                                                                                                Déby regarding CEFC’s “wish to make                                         (2) compensating Gadio for                                                                                                                                                                                                                                                                                             about the CEFC
in that country and                                   reports, including                                                                                                                                                         CEFC and likes how it         Chad: HO and CEFC                   or 29.                           Déby, and explains the                                       He notes that the CEFC                                        in fact.”                                                                                                                                                                         GX 86                                              President Déby’s
                                                                                                                          would honor and extend                        HO and other              “Confidential message”
                                                                                                                                                                                                                                                                                                                         GX 45                                          President Déby. HO                                                                                       GX 1061   a donation of USD Two Million to                                            his work, and (3) making a                                                                                                                                                                                                                                                                                             delegation that will
which might need the                                  “Chad President                                                                                                                                                            operates, and welcomes        delegation, and Gadio,                                               steps CEFC should follow                                     delegation will arrive “via                                                                                                                                                                                                                                                                        aide.                                                                  HO’s secretary sends Gadio a “letter
                                                                                                                          to you our appreciation for                   CEFC executives           regarding CEFC’s interests                                                                                                                                            also offers to provide                                                                                             the people of Chad at your personal                                         contribution to the forum                                                                                                               GX 95, 95-TX                                                                                                                                                                   travel to Chad.
endorsement of the                                    Report.”                                                                                                                                                                   CEFC as a major partner       meet with President                                                  to pursue an oil deal.                                       the company plane .” GX 56                                                                                                                                                                                                                                                                                                                                                of appointment” providing for Gadio’s
                                                                       GX 9
                                                                                                                          your effort, and when this                    in China.                 in Chad.                                                                                                                                                              $100,000 in support                                                                                                disposal to support your social and                                         being hosted by Gadio’s                                                                                                                                                                             compensation by CEFC.                                                                                                              GX 117
Chief.”                                                                                                                                                                            GX 1024, 25,                         GX 27    of [CNPC] in the Chad         Déby in Chad.                       HO texts Gadio: “Please          Gadio also repeats his re-                                                                                                 Gadio texts HO, “The
                 GX 200                                                                                                   deal is done, even more                                                                                                                                                                                                                       to a forum being                                                                                                   other programs as you see fit.”                                             organization.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             GX 99
                                                                                   HO provides a report to
                                                                                                                                                                                   53, 53-TX
                                                                                                                                                                                                                                 project.”                                    GX 43, 44, 44-TX     read email.”                     quest for a “legally binding                                                                                               Boss Just called. He                                                                                                                GX 80
                                                                                                                          appreciation will follow.”GX 17                                                                                             GX 31
                                                                                                                                                                                                                                                                                                                        GX 1046                                         hosted by Gadio’s
                                                                                   CEFC Chairman regarding                                                                                                                                                                                                                          agreement” between CEFC             organization. GX 54A     Gadio informs HO that                                         wants To see y[o]u                              GX 66, 66-TX, 67, 67-TX

                                                                                   HO’s meeting with Cheikh                                                                                                                                                                                                                         and Gadio’s firm.                                            President Déby “has                                           And me now! I Am                                                                                                                                                                                                                                                                                            Gadio sends his bank
               HO emails with Vuk                                                                                                                                                                                                                                                                                                                           GX 49, 50
                                                                                                                                                                                                                                                                                                                                                                                                                                                               coming To pick You                                                                                      HO’s secretary sends Gadio
                                                                                   Gadio. GX 11, 11-TX, 402, 402-TX       Gadio tells HO that he                                                                                                 HO’s secretary sends                                                                                                                            approved Monday                                                                                                                                                                                                                                                                                                                                                           account information
               Jeremic about gain-                                                                                                                                                                                                                                                                                                                                                                                                                             up!”                                                                                                    a letter to President Déby,
                                                                                                                          wants to formalize their                                                                                               Gadio information on                                                                                                                            December 8 for our                                                            GX 1062                                                                                                                                                                                                                                                                                     to HO’s secretary.
               ing a channel to the                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    signed by a CEFC executive,
                                                                                                                          agreement with a signed                                                                                                the CEFC delegation                                                                                                                             meeting with him.”
               President of Chad.                                                                                                                                                                                                                                                                                                                                                                                   GX 1057                                                                                                                                            stating that CEFC “would                                                                                                                                                                                            GX 100
                                  GX 1                                                                                    document in writing. GX 17                                                                                             that will be traveling                                                                                                                                                                                                                                                                                                like to make a donation of 2
                                                                                                                                                                                                                                                 to Chad.           GX 34                                                                                                                                                                                                                                                                                              million US $ . . . .”
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               GX 81, 81-TX
                                                                                                                          HO informs Gadio that CNPC
                                                                                                                          has resolved its dispute with the
                                                                                                                          Chadian government, and says
                                                                                                                          that CEFC would “treasure an
                                                                                                                          opportunity to meet and befriend
                                                                                                                          the President in confidence.” GX 18
